Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2020, 08/04/2020, 08/06/2020, 11/19/2020, 01/08/2021, 03/31/2021, 08/04/2021, 11/18/2021 and 01/21/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Notification regarding 35 USC § 112(f)
The following is a quotation of AIA  35 U.S.C. 112(f):
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “an ultrasonic energy device extending through the container” in claims 1 and 21 has been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “an ultrasonic energy device” coupled with functional language “extending through the container” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claims 1 and 21 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
an ultrasonic energy device” has been described in present Specification, Pars.0042-0046.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No.10604730. 
Present application 16836683
U.S. Patent No.10604730
1. A device for maturing a liquid, the device comprising: a container defining an interior volume for holding the liquid; and an ultrasonic energy device extending through the interior volume and surrounded by the liquid held in the container, wherein the ultrasonic energy device is configured to subject the liquid within the interior volume of the container to ultrasonic energy, the ultrasonic energy device defining an angular range of exposure of ultrasonic energy to the interior volume of the container greater than 180 degrees, wherein the container includes an inlet for receiving a pressurized flow of the liquid and an outlet positioned above the inlet for removing the liquid. 

2. The device recited in claim 1, wherein the angular range of exposure of ultrasonic energy to the interior volume of the container is about 360 degrees. 

3. The device recited in claim 1, wherein the device defines an axial direction and a circumferential direction, and wherein the range of exposure is defined along the circumferential direction. 

4. The device recited in claim 1, wherein the ultrasonic energy device is positioned to subject the liquid within the interior volume of the container to ultrasonic energy from a first side in a first direction and from a second and opposite side in a second and opposite direction. 

5. The device recited in claim 1, wherein the ultrasonic energy device comprises at least one speaker for producing ultrasonic energy, and wherein the ultrasonic energy device is configured to subject the liquid within the interior volume of the container to the ultrasonic energy from the at least one speaker. 



7. The device recited in claim 5, wherein the ultrasonic energy device comprises an enclosure, wherein the at least one speaker is positioned within the enclosure. 

8. The device recited in claim 7, wherein the ultrasonic energy device further comprises an inner housing surrounding the at least one speaker. 

9. The device recited in claim 5, wherein the at least one speaker provides a power of at least about three Watts/liter based on a volume of the container. 

10. The device recited in claim 1, wherein the device defines an axial direction, and wherein the ultrasonic energy device extends substantially along the axial direction. 

11. The device recited in claim 1, wherein the ultrasonic energy device extends substantially through a center of the container. 

12. The device recited in claim 1, wherein the device defines an axial direction, wherein the container defines a height along the axial direction, and wherein the ultrasonic energy device extends substantially along the height of the container. 

13. The device recited in claim 1, wherein the container defines a central axis, wherein the ultrasonic energy device defines a central axis, and wherein the central axis of the ultrasonic energy device defines an angle with the central axis of the container that is greater than one degree. 

14. The device recited in claim 13, wherein the angle defined by the central axis of the ultrasonic energy device with the central axis of the container is greater than two degrees and less than about fifteen degrees. 

15. The device recited in claim 1, wherein the outlet is positioned proximate a top end of the container, and wherein the inlet is positioned proximate a bottom end of the container. 

16. The device recited in claim 1, wherein the inlet defines an inlet flow direction, wherein the container further defines a central axis and a radial reference line extending from the inlet to the central axis of the container, and wherein the inlet flow 

17. The device recited in claim 16, wherein the angle defined between the inlet flow direction with the radial reference line is between about five degrees and about eighty-five degrees. 

18. The device recited in claim 1, wherein the device is configured for maturing a continuous flow of liquid between the inlet and the outlet. 

19. The device recited in claim 18, further comprising a flow metering device in fluid communication with the inlet of the container for metering a flowrate of the liquid to the container of the device. 

20. The device recited in claim 1, wherein the inlet is positioned within the container to generate a spiral-shaped flow of the liquid through the container that encircles the ultrasonic energy device. 

21. A method of maturing a liquid using a maturing device, the maturing device including a container having an interior volume and an ultrasonic energy device extending through the container defining an angular range of exposure to the interior volume greater than 180 degrees, the method comprising: receiving, through an inlet of the container, a pressurized flow of the liquid to be matured in the interior volume of the container, wherein the liquid surrounds the ultrasonic energy device; providing ultrasonic energy to the liquid within the interior volume of the container with the ultrasonic energy device in an angular range of directions exceeding 180 degrees; and removing, through an outlet of the container positioned above the inlet, the matured liquid from the interior volume of the container. 

22. The method recited in claim 21, wherein removing the matured liquid from the interior volume of the container further comprises removing, through the outlet of the container positioned proximate a top end of the container, the matured liquid from the interior volume of the container. 

23. The method recited in claim 21, wherein providing ultrasonic energy to the liquid within the interior volume of the container with the ultrasonic energy device in an angular range of directions exceeding 180 degrees includes providing ultrasonic energy to the liquid within the interior 


    2. The alcoholic beverage maturing device of claim 1, wherein the range of exposure of ultrasonic energy to the interior volume of the container is about 360 degrees. 

    3. The alcoholic beverage maturing device of claim 1, wherein the alcoholic beverage maturing device defines an axial direction and a circumferential direction, and wherein the range of exposure is defined along the circumferential direction. 

    4. The alcoholic beverage maturing device of claim 1, wherein the ultrasonic energy device is positioned to subject the alcoholic beverage within 

    5. The alcoholic beverage maturing device of claim 1, wherein the one or more speakers include an array of push-pull speakers. 

    6. The alcoholic beverage maturing device of claim 1, wherein the one or more speakers provide a power of at least about three Watts/liter based on a volume of the container. 

    7. The alcoholic beverage maturing device of claim 1, wherein the ultrasonic energy device extends at least partially through the container. 

    8. The alcoholic beverage maturing device of claim 1, wherein the alcoholic beverage maturing device defines an axial direction, and wherein the ultrasonic energy device extends substantially along the axial direction. 

    9. The alcoholic beverage maturing device of claim 1, wherein the ultrasonic energy device extends substantially through a center of the container. 

    10. The alcoholic beverage maturing device of claim 1, wherein the alcoholic beverage maturing device defines an axial direction, wherein the container defines a height along the axial direction, and wherein the ultrasonic energy device extends substantially along the height of the container. 

    11. The alcoholic beverage maturing device of claim 1, wherein the container defines a central axis, wherein the ultrasonic energy device defines a central axis, and wherein the central axis of the ultrasonic energy device defines an angle with the central axis of the container that is greater than one degree and less than about fifteen degrees. 

    12. The alcoholic beverage maturing device of claim 11, wherein the angle defined by the central axis of the ultrasonic energy device with the central axis of the container is greater than two degrees and less than about fifteen degrees. 

    13. The alcoholic beverage maturing device of claim 1, wherein the container defines an inlet and a separate outlet. 

    14. The alcoholic beverage maturing device of claim 13, wherein the outlet is positioned proximate 

    15. The alcoholic beverage maturing device of claim 13, wherein the inlet defines an inlet flow direction, wherein the container further defines a central axis and a radial reference line extending from the inlet to the central axis of the container, and wherein the inlet flow direction defines an angle with the radial reference line greater than zero. 

    16. The alcoholic beverage maturing device of claim 15, wherein the angle defined between the inlet flow direction with the radial reference line is between about five degrees and about eighty-five degrees. 

    17. The alcoholic beverage maturing device of claim 13, wherein the alcoholic beverage device is configured for maturing a continuous flow of alcoholic beverages between the inlet and the outlet. 

    18. The alcoholic beverage maturing device of claim 17, further comprising a flow metering device in fluid communication with the inlet of the container for metering a flowrate of alcoholic beverage to the container of the alcoholic beverage maturing device. 

    19. The alcoholic beverage maturing device of claim 1, wherein the alcoholic beverage is at least one of a vodka, a tequila, a rum, a bourbon, a scotch, a brandy, or a wine. 

    20. An alcoholic beverage maturing device comprising: a container comprising an outer wall and defining an interior volume within the outer wall for holding an alcoholic beverage; an enclosure; an ultrasonic energy device including one or more speakers positioned within the enclosure, the ultrasonic energy device configured for subjecting the alcoholic beverage within the interior volume of the container to ultrasonic energy, the ultrasonic energy device defining a range of exposure of ultrasonic energy to the interior volume of the container greater than 180 degrees, wherein ultrasonic energy from the ultrasonic energy device is directed towards an inner surface of the outer wall, and wherein the ultrasonic energy device further includes an inner housing surrounding the one or more speakers and a liquid surrounding the inner housing within the enclosure. 



    22. The alcoholic beverage maturing device of claim 20, wherein the alcoholic beverage maturing device defines an axial direction, and wherein the ultrasonic energy device extends substantially along the axial direction.



Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of U.S. Patent No.10604730 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of Patent No.10604730.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McCausland et al. (US 20050188913 A1) discloses “Production of crystalline materials by using high intensity ultrasound”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
03/16/2022